        Case 7:11-cr-00630-KMK Document 1401 Filed 02/28/20 Page 1 of 1
                                         U.S. Department of Justice

                                                      United States Attorney
                                                      Southern District ofNew York
                                                      United States District Courthouse
                                                      300 Quarropas Street
   MEMO ENDORSED                                      White Plains, New York 10601



                                                       February 28, 2020

Hon. Kenneth M. Karas
United States District Judge
United States Courthouse
300 Quarropas Street
White Plains, NY 10601

       Re: United States v. Dominick Pallano, 11 Cr 630-32 (KMK)

Dear Judge Karas:

       I am writing to notify the Court that, on February 25, 2020, I entered an appearance in the
above-captioned matter on behalf of the United States. I understand that the Court ordered the
Government to respond by March 3, 2020 to Mr. Pallano's motion for an order or
recommendation that he be permitted to serve out the final year of his sentence in a halfway
house pursuant to the Second Chance Act. Dkt. #1397, 1398.

        The Government's current understanding is that, pursuant to 18 U.S.C. § 362l(b), this
determination is solely within the discretion of the Bureau of Prisons ("BOP"), but would like to
consult with certain personnel at the BOP' s Northeast Regional Counsel on an appropriate
response to Mr. Pallano's motion. I reached out to someone in that office on February 26, 2020.
I learned today that that person has retired. I emailed others in that office earlier today, but have
not yet received a response.

       Accordingly, the Government respectfully requests an additional week to respond to th
motion.


                                                Respectfully submitted,

                                                GEOFFREY S. BERMAN
                                                United States Attorney


                                           By:~
                                           Benjamin A. Gianforti
                                           Assistant United States Attorney
                                           (914) 993-1919
